DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 12/14/2021 have been entered.  Claims 1, 7-9, 15-17, 20, 22, 23, 25 and 26 have been amended.  Claims 2-6, 10-14, 18, 19, 21 and 24 have been cancelled.  Claims 27-30 have been added.  Claims 1, 7-9, 15-17, 20 , 22, 23 and 25-30 are currently pending in this application, with claims 1, 9, 17 and 20 being independent.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement submitted on 9/27/2021 has been considered by the Examiner and made of record in the application file.

Claim Objections
Claims 1, 9, 17 and 20 are objected to for minor informalities and require the following or other appropriate correction:

In claim 9, line 18, the limitation “transmission” should be added after the limitation “physical uplink shared channel (PUSCH)”, to correct an apparent typographical error. 
In claim 17, line 21, the limitation “transmission” should be added after the limitation “physical uplink shared channel (PUSCH)”, since this appears to be a typo. 
In claim 20, line 21, the limitation “transmission” should be added after the limitation “physical uplink shared channel (PUSCH)”, in order to correct an apparent  typographical error. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 15-17, 20 , 22, 23 and 25-30 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yang, et al (US PG Publication 2016/0381712), hereafter Yang.

Regarding claim 1, Yang teaches a method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a system information block (SIB) including information on frequency resources for a random access procedure, wherein the frequency resources include a first frequency resource for monitoring a physical downlink control channel (PDCCH)  for a random access response (RAR), and a second frequency resource for monitoring a PDCCH for a contention resolution message
([0035] - The UE may additionally perform a contention resolution procedure including reception of a PDCCH signal
[0048] – Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  A PDCCH may carry system information, information on resource allocation of a random access response, where the DCI (PDCCH control information) format includes information about resource block (RB) allocation (resource block includes at least first and second frequency resource)
[0049] – The UE can monitor the plurality of PDCCHs.  The PDCCH is for SIB.  The PDCCH for a random access response
[0093] - UE receives and stores information regarding random access from an eNB through system information);

([0036] - The UE may transmit a preamble);
receiving, from the base station, first downlink control information (DCI) associated with the RAR by monitoring the PDCCH for the RAR based on the first frequency resource
([0048] – Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  The DCI (PDCCH control information) format includes information about resource block (RB) allocation (resource block includes at least first frequency resource)
[0049] – The UE can monitor the plurality of PDCCHs.  The PDCCH for a random access response
[0054] - Base station determines a PDCCH format according to control information to be transmitted to a UE);
receiving, from the base station, the RAR on a physical downlink shared channel (PDSCH) scheduled by the first DCI
([0036] - The UE may receive a response message to the preamble on a PDSCH associated with the PDCCH
[0159] - The UE may receive downlink control information (or a PDCCH (PDSCH associated with PDCCH – see [0036]) signal) for scheduling the RAR signal);
transmitting, to the base station, a physical uplink shared channel (PUSCH), based on an uplink grant included in the RAR
([0079] – DCI Format 4: Resource grant for PUSCH transmission
[0107] 3) Msg3: PUSCH transmitted based on UL grant included in RAR (UE to eNB)); and
receiving, from the base station, second DCI associated with the contention resolution message by monitoring the PDCCH for the contention resolution message based on the second frequency resource
([0036] - In the case of a contention-based random access, the UE may additionally perform a contention resolution procedure including reception of a PDCCH signal
[0048] – Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  The DCI (PDCCH control information) format includes information about resource block (RB) allocation (resource block includes at least second frequency resource)).

Regarding claim 7, Yang teaches the method of claim 1, 
wherein the information on the frequency resources indicates a plurality of resource blocks (RBs) in a frequency domain
([0038] - Plurality of resource blocks (RBs) in a frequency domain
[0048] – The DCI (PDCCH control information) format includes information about resource block (RB) allocation).

Regarding claim 8, Yang teaches the method of claim 7,

([0093] - A UE receives and stores information regarding random access from an eNB through system information.  Specifically, downlink scheduling information for the random access response message may be transmitted through control channel (PDCCH).  The UE checks whether or not random access response information includes Timing Advance (TA) indicating timing offset information), and 
wherein the first DCI associated with the RAR is received by monitoring the PDCCH for the RAR of the time resource and the frequency resource
([0038] - Plurality of resource blocks (RBs) in a frequency domain
[0048] - Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  A PDCCH may carry information on resource allocation of a random access response, where DCI (PDCCH information) format optionally includes information about resource block (RB) allocation (resource block = frequency resource)
[0093] - Downlink scheduling information for the random access response message may be transmitted through control channel (PDCCH).  The UE checks whether or not random access response information includes Timing Advance (TA) indicating timing offset information
(downlink scheduling and Timing Advance of the random access response RAR = time resource, RB/frequency domain = frequency resource)).


a method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, a system information block (SIB) including information on frequency resources for a random access procedure, wherein the frequency resources include a first frequency resource for a physical downlink control channel (PDCCH) for a random access response (RAR), and a second frequency resource for a PDCCH for a contention resolution message
([0035] - The UE may additionally perform a contention resolution procedure including reception of a PDCCH signal
[0048] – Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  A PDCCH may carry system information, information on resource allocation of a random access response, where the DCI (PDCCH control information) format includes information about resource block (RB) allocation (resource block includes at least first and second frequency resource)
[0049] – The UE can monitor the plurality of PDCCHs.  The PDCCH is for SIB.  The PDCCH for a random access response
[0093] - UE receives and stores information regarding random access from an eNB through system information);
receiving, from the terminal, a random access preamble of the random access procedure
([0036] - The UE may transmit a preamble));

([0048] – Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  The DCI (PDCCH control information) format includes information about resource block (RB) allocation (resource block includes at least first frequency resource)
[0049] – The UE can monitor the plurality of PDCCHs.  The PDCCH for a random access response
[0054] - Base station determines a PDCCH format according to control information to be transmitted to a UE);
transmitting, to the terminal, the RAR on a physical downlink shared channel (PDSCH) scheduled by the first DCI
([0036] - The UE may receive a response message to the preamble on a PDSCH associated with the PDCCH
[0159] - The UE may receive downlink control information (or a PDCCH (PDSCH associated with PDCCH – see [0036]) signal) for scheduling the RAR signal));
receiving, from the terminal, a physical uplink shared channel (PUSCH), based on an uplink grant included in the RAR
([0079] – DCI Format 4: Resource grant for PUSCH transmission
[0107] 3) Msg3: PUSCH transmitted based on UL grant included in RAR (UE to eNB)); and

([0036] - In the case of a contention-based random access, the UE may additionally perform a contention resolution procedure including reception of a PDCCH signal
[0048] – Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  The DCI (PDCCH control information) format includes information about resource block (RB) allocation (resource block includes at least second frequency resource)).

Regarding claim 15, Yang teaches the method of claim 9, 
wherein the information on the frequency resources indicates a plurality of resource blocks (RBs) in a frequency domain
([0038] - Plurality of resource blocks (RBs) in a frequency domain
[0048] – The DCI (PDCCH control information) format includes information about resource block (RB) allocation).

Regarding claim 16, Yang teaches the method of claim 15, 
wherein the SIB further includes information on a time resource for the PDCCH for the RAR
([0093] - A UE receives and stores information regarding random access from an eNB through system information.  Specifically, downlink scheduling information for the random access response message may be transmitted through control channel (PDCCH).  The UE checks whether or not random access response information includes Timing Advance (TA) indicating timing offset information), and 
wherein the first DCI associated with the RAR is transmitted on the PDCCH for the RAR of the time resource and the frequency resource
([0038] - Plurality of resource blocks (RBs) in a frequency domain
[0048] - Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  A PDCCH may carry information on resource allocation of a random access response, where DCI (PDCCH information) format optionally includes information about resource block (RB) allocation (resource block = frequency resource)
[0093] - Downlink scheduling information for the random access response message may be transmitted through control channel (PDCCH).  The UE checks whether or not random access response information includes Timing Advance (TA) indicating timing offset information
(downlink scheduling and Timing Advance of the random access response RAR = time resource, RB/frequency domain = frequency resource)).

Regarding claim 17, Yang teaches 
a terminal in a wireless communication system, the terminal comprising:

([0210] – UE RF unit 1126 transmits/receives a radio signal); and 
at least one processor coupled with the transceiver and configured to
([0210] - RF unit 1126 is connected to the processor 1122): 
receive, from a base station, a system information block (SIB) including information on frequency resources for a random access procedure, wherein the frequency resources include a first frequency resource for monitoring a physical downlink control channel (PDCCH)  for a random access response (RAR), and a second frequency resource for monitoring a PDCCH for a contention resolution message
([0035] - The UE may additionally perform a contention resolution procedure including reception of a PDCCH signal
[0048] – Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  A PDCCH may carry system information, information on resource allocation of a random access response, where the DCI (PDCCH control information) format includes information about resource block (RB) allocation (resource block includes at least first and second frequency resource)
[0049] – The UE can monitor the plurality of PDCCHs.  The PDCCH is for SIB.  The PDCCH for a random access response
[0093] - UE receives and stores information regarding random access from an eNB through system information);

([0036] - The UE may transmit a preamble);
receive, from the base station, first downlink control information (DCI) associated with the RAR by monitoring the PDCCH for the RAR based on the first frequency resource
([0048] – Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  The DCI (PDCCH control information) format includes information about resource block (RB) allocation (resource block includes at least first frequency resource)
[0049] – The UE can monitor the plurality of PDCCHs.  The PDCCH for a random access response
[0054] - Base station determines a PDCCH format according to control information to be transmitted to a UE);
receive, from the base station, the RAR on a physical downlink shared channel (PDSCH) scheduled by the first DCI
([0036] - The UE may receive a response message to the preamble on a PDSCH associated with the PDCCH
[0159] - The UE may receive downlink control information (or a PDCCH (PDSCH associated with PDCCH – see [0036]) signal) for scheduling the RAR signal);
transmit, to the base station, a physical uplink shared channel (PUSCH), based on an uplink grant included in the RAR
([0079] – DCI Format 4: Resource grant for PUSCH transmission
[0107] 3) Msg3: PUSCH transmitted based on UL grant included in RAR (UE to eNB)); and
receive, from the base station, second DCI associated with the contention resolution message by monitoring the PDCCH for the contention resolution message based on the second frequency resource
([0036] - In the case of a contention-based random access, the UE may additionally perform a contention resolution procedure including reception of a PDCCH signal
[0048] – Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  The DCI (PDCCH control information) format includes information about resource block (RB) allocation (resource block includes at least second frequency resource)).

Regarding claim 20, Yang teaches 
a base station in a wireless communication system, the base station comprising:
a transceiver configured to transmit or receive a signal
([0210] – Base Station RF unit 1116 transmits/receives a radio signal); and 
at least one processor coupled with the transceiver and configured to
([0210] - RF unit 1116 is connected to the processor 1112): 

([0035] - The UE may additionally perform a contention resolution procedure including reception of a PDCCH signal
[0048] – Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  A PDCCH may carry system information, information on resource allocation of a random access response, where the DCI (PDCCH control information) format includes information about resource block (RB) allocation (resource block includes at least first and second frequency resource)
[0049] – The UE can monitor the plurality of PDCCHs.  The PDCCH is for SIB.  The PDCCH for a random access response
[0093] - UE receives and stores information regarding random access from an eNB through system information);
receive, from the terminal, a random access preamble of the random access procedure
([0036] - The UE may transmit a preamble));

([0048] – Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  The DCI (PDCCH control information) format includes information about resource block (RB) allocation (resource block includes at least first frequency resource)
[0049] – The UE can monitor the plurality of PDCCHs.  The PDCCH for a random access response
[0054] - Base station determines a PDCCH format according to control information to be transmitted to a UE);
transmit, to the terminal, the RAR on a physical downlink shared channel (PDSCH) scheduled by the first DCI
([0036] - The UE may receive a response message to the preamble on a PDSCH associated with the PDCCH
[0159] - The UE may receive downlink control information (or a PDCCH (PDSCH associated with PDCCH – see [0036]) signal) for scheduling the RAR signal));
receive, from the terminal, a physical uplink shared channel (PUSCH), based on an uplink grant included in the RAR
([0079] – DCI Format 4: Resource grant for PUSCH transmission
[0107] 3) Msg3: PUSCH transmitted based on UL grant included in RAR (UE to eNB)); and
transmit, to the terminal, second DCI associated with the contention resolution message on the PDCCH for the contention resolution message based on the second frequency resource
([0036] - In the case of a contention-based random access, the UE may additionally perform a contention resolution procedure including reception of a PDCCH signal
[0048] – Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  The DCI (PDCCH control information) format includes information about resource block (RB) allocation (resource block includes at least second frequency resource)).

Regarding claim 22, Yang teaches the terminal of claim 17, 
wherein the information on the frequency resources indicates a plurality of resource blocks (RBs) in a frequency domain
([0038] - Plurality of resource blocks (RBs) in a frequency domain
[0048] – The DCI (PDCCH control information) format includes information about resource block (RB) allocation).

Regarding claim 23, Yang teaches the terminal of claim 22,

([0093] - A UE receives and stores information regarding random access from an eNB through system information.  Specifically, downlink scheduling information for the random access response message may be transmitted through control channel (PDCCH).  The UE checks whether or not random access response information includes Timing Advance (TA) indicating timing offset information), and
wherein the first DCI associated with the RAR is received by monitoring the PDCCH for the RAR of the time resource and the frequency resource
([0038] - Plurality of resource blocks (RBs) in a frequency domain
[0048] - Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  A PDCCH may carry information on resource allocation of a random access response, where DCI (PDCCH information) format optionally includes information about resource block (RB) allocation (resource block = frequency resource)
[0093] - Downlink scheduling information for the random access response message may be transmitted through control channel (PDCCH).  The UE checks whether or not random access response information includes Timing Advance (TA) indicating timing offset information
(downlink scheduling and Timing Advance of the random access response RAR = time resource, RB/frequency domain = frequency resource)).


wherein the information on the frequency resources indicate a plurality of resource blocks (RBs) in a frequency domain
([0038] - Plurality of resource blocks (RBs) in a frequency domain
[0048] – The DCI (PDCCH control information) format includes information about resource block (RB) allocation).

Regarding claim 26, Yang teaches the base station of claim 25,
wherein the SIB further includes information on a time resource for the PDCCH for the RAR
([0093] - A UE receives and stores information regarding random access from an eNB through system information.  Specifically, downlink scheduling information for the random access response message may be transmitted through control channel (PDCCH).  The UE checks whether or not random access response information includes Timing Advance (TA) indicating timing offset information), and 
wherein the first DCI associated with the RAR is transmitted on the PDCCH for the RAR of the time resource and the frequency resource
([0038] - Plurality of resource blocks (RBs) in a frequency domain
[0048] - Control information transmitted through the PDCCH is referred to as downlink control information (DCI).  A PDCCH may carry information on resource allocation of a random access response, where DCI (PDCCH information) format optionally includes information about resource block (RB) allocation (resource block = frequency resource)
[0093] - Downlink scheduling information for the random access response message may be transmitted through control channel (PDCCH).  The UE checks whether or not random access response information includes Timing Advance (TA) indicating timing offset information
(downlink scheduling and Timing Advance of the random access response RAR = time resource, RB/frequency domain = frequency resource)).

Regarding claim 27, Yang teaches the method of claim 7,
wherein the plurality of RBs in the frequency domain is less than a total RBs of a carrier bandwidth of a serving cell of the base station
([0202] - Constituting the PDSCH may be limitedly transmitted only to a specific frequency resource (e.g., specific RB region) according to scheduling of an eNB, and thus a reception bandwidth (e.g., RB number) for the PDSCH may be reduced so as to reduce a received data buffer size.  Data transmission scheduled for an actual low-cost UE may be limited to RBs belonging to the corresponding scheduling bandwidth).

Regarding claim 28, Yang teaches the method of claim 15, 
wherein the plurality of RBs in the frequency domain is less than a total RBs of a carrier bandwidth of a serving cell of the base station
([0202] - Constituting the PDSCH may be limitedly transmitted only to a specific frequency resource (e.g., specific RB region) according to scheduling of an eNB, and thus a reception bandwidth (e.g., RB number) for the PDSCH may be reduced so as to reduce a received data buffer size.  Data transmission scheduled for an actual low-cost UE may be limited to RBs belonging to the corresponding scheduling bandwidth).

Regarding claim 29, Yang teaches the terminal of claim 22, 
wherein the plurality of RBs in the frequency domain is less than a total RBs of a carrier bandwidth of a serving cell of the base station
([0202] - Constituting the PDSCH may be limitedly transmitted only to a specific frequency resource (e.g., specific RB region) according to scheduling of an eNB, and thus a reception bandwidth (e.g., RB number) for the PDSCH may be reduced so as to reduce a received data buffer size.  Data transmission scheduled for an actual low-cost UE may be limited to RBs belonging to the corresponding scheduling bandwidth).
Regarding claim 30, Yang teaches the base station of claim 25, 
wherein the plurality of RBs in the frequency domain is less than a total RBs of a carrier bandwidth of a serving cell of the base station
([0202] - Constituting the PDSCH may be limitedly transmitted only to a specific frequency resource (e.g., specific RB region) according to scheduling of an eNB, and thus a reception bandwidth (e.g., RB number) for the PDSCH may be reduced so as to reduce a received data buffer size.  Data transmission scheduled for an actual low-cost UE may be limited to RBs belonging to the corresponding scheduling bandwidth).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi, et al (US PG Publication 2018/0249509), hereafter Yi, teaches performing a random access procedure in a narrowband internet-of-things (NB-IoT) carrier in a wireless communication system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.



 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/FRANK E DONADO/Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641